Beannon, Judge:
This was an action of debt in the name of the State for the úse of Jacob Epstein against H. P. Totten and others, sureties in a sheriff’s bond. The case was tried by a jury, which rendered a verdict for the defendants. The judgment was only that the defendants recover of Epstein their costs. There was no judgment of nil capiat, that is, that the plaintiff take nothing b£ her suit. Eor want of a final judgment on the merits there is no jurisdiction for this writ of error, and therefore we dismiss it. Hannah v. Bank, 53 W. va. 82; Ritchie Bank v. Bee, 60 Id. 386; De Armit v. Town of Whitmer, decided 14th January, 1908.

Bismissed.